Citation Nr: 1503484	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  11-05 423A	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs
Central Texas Veterans Health Care System


THE ISSUE

Entitlement to an annual clothing allowance.

(The issues of entitlement to service connection for residuals of a stroke and entitlement to an evaluation in excess of 30 percent for the service-connected headaches prior to March 16, 2011, and in excess of 50 percent thereafter are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Army from July 1982 to June 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 determination issued by the Central Texas Veterans Health Care System (HCS) of the Department of Veterans Affairs (VA) that the appellant was not eligible for an annual clothing allowance.  See 38 C.F.R. § 3.810(c)(1) (the one year period for filing an application for clothing allowance includes the anniversary date (August 1) and terminates on July 31 of the following year; an application filed more than one year after the anniversary date for which entitlement is initially established will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided it is filed within one year of such date).

In his March 2011 VA Form 9, the appellant requested a Travel Board hearing.  In September 2011, the appellant was notified of his October 19, 2011 hearing date.  However, he failed to report to his scheduled hearing.  The appellant has provided no explanation for his failure to report, nor has he requested another hearing.  38 C.F.R. § 20.704(d).  Accordingly, the Board will consider the appellant's hearing request withdrawn and proceed with appellate review.

The Board has reviewed the appellant's electronic file which includes a June 2014 Informal Hearing Presentation (IHP) from the appellant's representative.  The electronic file does not include any additional relevant documents.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran wore a knee brace for his service-connected left knee disability that tended to wear and tear his clothing.


CONCLUSION OF LAW

The criteria for establishing entitlement to an annual clothing allowance have been met.  38 U.S.C.A. § 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in statute and regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  With regard to the clothing allowance issue, the decision below is considered a full grant of the benefits sought.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  

II.  Merits of the Claim

A clothing allowance is paid if one of three criteria is satisfied.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  Here, the applicable criterion requires that a claimant, because of a service-connected disability or disabilities, wear or use a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  38 U.S.C.A. § 1162(1); 38 C.F.R. § 3.810(a)(2); 38 C.F.R. § 3.810(a)(1)(ii)(A).  This criterion must be established by the Under Secretary for Health, to include the Chief Medical Director or a designee thereof.  38 C.F.R. § 3.810(a)(2) (2010); 38 C.F.R. § 3.810(a)(1)(ii).

The appellant is service connected for a left knee disability.  He wears a knee brace on his left knee.  In his March 2011 VA Form 9, the appellant stated that the knee brace contains metal and has worn his clothing.  His representative has noted that the appellant was paid the benefit for the prior year based on the use of the left knee brace.

In November 2010, the designee of the Chief Medical Director indicated that the bracing device did not tend to wear and tear clothing.  

The Board has carefully reviewed the evidence of record and finds that the evidence supports the award of an annual clothing allowance.  The Board notes that the appellant is competent to describe whether or not his left knee brace has tended to wear and tear his clothing, as these are observable circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the HCS maintains that the prescribed knee brace does not tend to wear and tear clothing.  There is no evidence of record that empirically establishes the accuracy of either contention.  Because the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor and entitlement to an annual clothing allowance is granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An annual clothing allowance is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


